DETAILED ACTION
This Office Action is in response to the Amendment filed on 01/31/2022. 
In the filed response, claims 1, 4, 12, and 15 have been amended, where claims 1 and 15 are independent claims. Further, claims 2-3 have been canceled.
Accordingly, Claims 1 and 4-15 have been examined and are pending. This Action is made FINAL.	

Response to Arguments
1.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see Examiner’s responses below.
2.	In their remarks (pg. 8), Applicant argues “the cited references do not disclose, teach, suggest, or contemplate the drop box outer wall shape and lid facilitating deposit and retrieval of packages.”   Claim 1 was amended to show an outer wall of the drop box has a front section having a height less than a height of a back section of the outer wall, where the lid front wall aligns with the front section and the angled edges of the opening extending up and rearwardly facilitates deposit and retrieval of packages into the drop box. Applicant notes that the cited references provide for planar lids or pivoted panels to access an interior versus the configuration above.   
3.	Examiner agrees the art of record do not address “wherein said drop box has a bottom wall and an outer wall extending upwardly therefrom, a forward section of said outer wall having a height less than a height of a back section of said outer wall, said outer wall having a distal edge with respect to said bottom wall to define an opening into said drop box with angled sides extending up and rearwardly wherein said opening is configured to receive the object intended to be delivered to the recipient inside the public building; a lid being hingedly coupled to said back section of said outer wall of said drop box for opening and closing said drop box, wherein said lid has a lower edge and a forward wail, said forward wall being aligned with said front section of said outer wall when said lid is closed, said lower edge resting on said distal edge of said outer wall of said drop box when said lid is closed, said lower edge being spaced from said distal edge when said lid is opened;” as currently amended in claim 1. Specifically, the storage containers of both Vu and Sutton have sidewalls that have equal heights all around. See for e.g. Fig. 1F in Vu and  Fig. 2 in Sutton. However in light of these newly added features, further searches have yielded new prior art Jackson (US 7,232,056 B1) which discloses a secure mailbox (e.g. abstract). The Examiner respectfully submits Jackson shows an opening of the secure mailbox with angled sides extending up and rearwardly as claimed. See for e.g. Fig. 1 where sidewalls 106 and 108 have a trapezoidal shape. The Examiner also notes Fig. 5b where lid 136 is hingedly coupled to a back section of the outer wall. Please see office action below for further details regarding Jackson.
4.	Examiner maintains the interpretation of the claims under 35 U.S.C.112(f) as noted in section 4 of the last office action dated 11/10/2021.
5.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
6.	In light of the forgoing, Claims 1 and 4-15 have been examined and are pending.

Claim Objections
7.	Claim 1 is objected to because of the following informalities:  It is recommended to connect “public building” (e.g. line 4) with the school to explicitly show this is a school building versus being any public building.  Appropriate correction is required.
8.	Claims 8, 9, 11, and 12 are objected to for the same reasons as claim 1 above.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson US 7,232,056 B1, in view of Sutton et al. US 10,292,519 B1, and in further view of Kennett US 2021/0251409 A1, hereinafter referred to as Jackson, Sutton, and Kennett, respectively.
Regarding claim 1,  Jackson discloses “A school security assembly for receiving an object being dropped off for a student in a school thereby facilitating the object to be retrieved by a person authorized to exit and enter the school [For support covering various public locations for a parcel delivery and pickup receptacle, see Sutton below], said assembly comprising: a drop box being positionable adjacent to an entrance of a public building wherein said drop box is configured to receive an object to be delivered to a recipient inside the public building [Jackson does not explicitly show the location of a security mailbox, however, one skilled in the art would recognize that any location is plausible. An owner of said mailbox (col. 2 lines 28-30) suggests the location could be residential, storefront, etc. See Sutton for more explicit support.]; wherein said drop box has a bottom wall [See bottom 110 of mailbox 100 (col. 3 lines 22-32) in Fig. 1] and an outer wall extending upwardly therefrom [See extension of mailbox from bottom 100 as per Fig. 1 which includes right/left sides 106/108, respectively, and front/rear surfaces 102/104, respectively], a forward section of said outer wall having a height less than a height of a back section of said outer wall [Note the height of front surface 102 is less than that of the rear surface 104 (Figs. 1 and 3). Consequently both side surfaces are substantially trapezoidal (col. 3 lines 15-22)], said outer wall having a distal edge with respect to said bottom wall to define an opening into said drop box with angled sides extending up and rearwardly wherein said opening is configured to receive the object intended to be delivered to the recipient inside the public building; [Refer to Fig. 5b where a distal edge of the security mailbox relative to bottom 110 defines an opening with an angle that slopes upward and rearward from front to back. As such, mail 146 can be dropped downward from the opening in a direction indicated by arrow 148 (col. 5 lines 22-27)] a lid being hingedly coupled to said back section of said outer wall of said drop box for opening and closing said drop box [See lid 136 (col. 5 lines 1-3) hingedly coupled at hinge 142. Fig. 5b shows lid 136 in open position to allow mail 146 to be dropped. Likewise, Fig. 3 shows the lid in the closed position], wherein said lid has a lower edge and a forward wall [Given the BRI of the foregoing limitation, Fig. 5a shows that lid 136 in the closed state has a lower edge and a forward end which is construed as a wall], said forward wall being aligned with said front section of said outer wall when said lid is closed [Given the BRI of “being aligned with said front section of said outer wall”, Figs. 3 and 5a for examples illustrate the forward end of lid 136 aligns with the top part of front surface 102 of mailbox 100], said lower edge resting on said distal edge of said outer wall of said drop box when said lid is closed [In the closed state, the lower part of lid 136 rests on top of the distal edge of front surface 102 as depicted in Figs. 3 and 5a], said lower edge being spaced from said distal edge when said lid is opened; [In Fig. 5b, lid 136 is in the open state. As such, the lower part of said lid is separated from the distal edge of front surface 102] Although Jackson’s security mailbox is found to teach the structural configuration of the drop box, Jackson does not explicitly disclose the plurality of legs that are configured to support said security mailbox above a support surface. Jackson’s mailbox addresses a fastening method (col. 4 lines 1-12), however, there is no indication of having legs for support. Further, said mailbox also does not have the claimed communication unit. Sutton on the other hand from the same or similar field of endeavor teaches an unattended parcel delivery and pickup receptacle 10 (Fig. 1) having  “a plurality of legs, each of said legs being coupled to and extending downwardly from said drop box wherein said plurality of legs is configured to support said drop box above a support surface” [Sutton shows receptacle 10 (Figs. 1-2, col. 4 lines 15-43) at delivery location point 15. As depicted, receptacle 10 sits on at least four legs 25, where said legs must be coupled to said receptacle and extend downward to provide support to said receptacle. Delivery location point 15 may include (but not limited to) curbside locations, community pickup locations, walkways, patios, decks, parking lots and other similar locations] and a communication unit being positioned adjacent to said drop box wherein said communication unit is configured to be in communication with the person when the person approaches said drop box [Col. 7 lines 53-67. For e.g., a delivery person is in communication via interface panel 70 (col. 5, lines 20-36) of receptacle 10. Said panel is on front exterior face of receptacle; hence, it can be considered adjacent to the interior of said receptacle. See Kennett below for further support], said communication unit being in communication with a surveillance station in the public building [Video communications can be made between the delivery person and the owner of said receptacle. The owner’s communication device for e.g. can be construed a surveillance station. See Kennett below for added support] wherein said communication unit is configured to facilitate the person to communicate with an authorized representative in the public building.”  [Same citation as above, where the delivery person may directly communicate with the owner]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security mailbox disclosed by Jackson to add the teachings of Sutton as above to provide a receptacle having the support legs as indicated by which large and oversize parcels can be safely and securely delivered to the intended recipient with reduced opportunity for theft without the recipient being present (col. 1 lines 28-32). Although Sutton does not explicitly show that the receptacle can be used outside a public school, this would have been obvious to a person skilled in the art based on Sutton’s disclosure of using different public delivery location points for the receptacle; hence, having the receptacle at these different locations would allow easy access for ensuring safe and secured deliveries. 
Although Sutton’s interface panel 70 on the front exterior face of receptacle can be considered adjacent to the interior of said receptacle, it is not physically near the receptacle. Kennett on the other hand from the same or similar field of endeavor is found to disclose “and a communication unit being positioned adjacent to said drop box wherein said communication unit is configured to be in communication with the person when the person approaches said drop box” [With reference to Fig. 4, external communications device 225 (e.g. a microphone and camera, motion sensor, etc.) provides communications between a user and a delivery person within proximity of receptacle gateway apparatus 100 (Fig. 1). Reference ¶0047 and 0049]
Further, although Sutton provides a communication means between the delivery person and an owner, where the owner’s device setup can be considered a surveillance station, there is no explicit reference to this. Kennett on the other hand from the same or similar field of endeavor is found to disclose this feature. [Fig.4 and ¶0044 teach other external devices 173 (e.g. a security system) that may connect to the external communication device 225 via the receptacle’s communication device 165] Although Kennett’s receptacle gateway apparatus 100 is illustrated in a residential environment (Fig. 1), Kennett does show that it can equally have commercial application (¶0035) which includes offices, stores, schools, etc. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security mailbox of Jackson and the parcel delivery and pickup receptacle of Sutton to add the teachings of Kennett as above to provide a receptacle gateway that enables various sensor and communication devices to facilitate the secured delivery of packages into a container; hence, improved access to and delivery of packages can be made (abstract and ¶0001). 
Regarding claim 4 Jackson, Sutton, and Kennett teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Jackson does not however further disclose the limitation of claim 4. Sutton on the other hand from the same or similar field of endeavor is brought in to teach this feature, i.e. “wherein each of said legs is positioned on said bottom wall of said drop box, each of said legs having a distal end with respect to said bottom wall.”  [Sutton shows unattended parcel delivery and pickup receptacle 10 (Figs. 1-2, col. 4 lines 15-43) where receptacle 10 sits on at least four legs 25. Note, the legs are attached to the bottom (Fig. 2) and have a distal end from the bottom] The motivation for combining Jackson and Sutton has been discussed in connection with claim 1, above. 
Regarding claim 5 Jackson, Sutton, and Kennett teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Jackson however does not teach the limitation of claim 5. Sutton on the other hand from the same or similar field of endeavor teaches “further comprising a plurality of feet, each of said feet being coupled to said distal end of a respective one of said legs [With respect to Fig. 2, note legs 25 have an anchoring point 55 that are coupled to the legs at the distal end. Given its BRI, a plurality of feet can be interpreted as a plurality of anchoring points to each leg], each of said feet being oriented perpendicular to said respective leg [anchoring point 55 is oriented perpendicular to leg 25 (Fig. 2)], each of said feet having a top surface and a bottom surface [Although not explicit, anchoring points 55 can be construed as having different surfaces, where the surface as shown (Fig. 2) can be understood as a top (visible) surface, while the surface that contacts the ground can be understood as the bottom surface], said top surface being coupled to said distal end of said respective leg wherein said bottom surface of each of said feet is configured to rest on the support surface [See Fig. 2], each of said feet having an aperture extending thorough said top surface and said bottom surface.”  [Col. 4 lines 44-67 disclose anchoring points may be utilized with an anchoring system such as a bolt, etc. If this is the case, then it stands to reason the anchoring points must have an aperture to accommodate a bolt or any other fastener] The motivation for combining Jackson and Sutton has been discussed in connection with claim 1, above. 
Regarding claim 6 Jackson, Sutton, and Kennett teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Jackson however does not teach the limitation of claim 5. Sutton on the other hand from the same or similar field of endeavor teaches  “further comprising a plurality of fasteners [See col. 4 lines 44-67 with respect to using bolts, etc.], each of said fasteners being extendable through said aperture in a respective one of said feet wherein each of said fasteners is configured to engage the support surface for attaching said feet to the support surface.”  [The fasteners described in the citation above provide support so as to prevent movement or theft of the receptacle 10] The motivation for combining Jackson and Sutton has been discussed in connection with claim 1, above. 
Regarding claim 7 Jackson, Sutton, and Kennett teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Although Sutton discloses communications capability as per claim 1 (col. 7 lines 53-67 - via interface panel 70), Jackson and Sutton do not disclose the limitations of claim 7.  Kennett on the other hand from the same or similar field of endeavor teaches “wherein said communication unit comprises a housing being positioned adjacent to said drop box, said housing having a front face being directed toward said drop box.”  [Refer to para 0047-0049 which describe external communications device 225 which can include a microphone and camera and is electrically connected to the receptacle gateway apparatus of a container as per Fig. 4.  ¶0049 reveals other options of using an external camera. See ¶0012 regarding video surveillance outside of container. It is understood that any outside camera will be enclosed not only for security reasons but also for environmental considerations] The motivation for combining Jackson, Sutton, and Kennett has been discussed in connection with claim 1, above. 
Regarding claim 8 Jackson, Sutton, and Kennett teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Jackson and Sutton however do not further teach the features of claim 8. Kennett on the other hand from the same or similar field of endeavor is found to teach “wherein said communication unit includes a video camera being coupled to said housing wherein said video camera is configured to capture imagery of a person approaching said drop box [See ¶ 0047-0049 in relation to Fig. 4 that shows an external camera can be used to monitor activity outside of the container. ¶0012 and 0015 also provide support], said video camera being in communication with a surveillance station inside the public building wherein said video camera is configured to facilitate the authorized representative in the public building to visually identify the person approaching said drop box [Kennett shows the owner of the container will be notified of any activity. See ¶0044, 0047-0049], said video camera 9being positioned on said front face of said housing [Although not explicit in Kennett, an external camera for outside monitoring must be positioned such that it is positioned at the front part of the enclosure so as to yield an optimal field of view for surveillance purposes], said video camera being electrically coupled to a power supply comprising an electrical system of the public building.”  [¶0049 appears to suggest an external camera can derive its power from alternate sources. If associated with an automated doorbell system, it may derive its power from the household residence as implied in ¶0049. If associated with a commercial application (¶0035), then it stands to reason power would be from a corresponding structure] The motivation for combining Jackson, Sutton, and Kennett has been discussed in connection with claim 1, above. 
Regarding claim 10 Jackson, Sutton, and  Kennett teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Jackson and Sutton do not further disclose the limitation of claim 10.  Kennett on the other hand from the same or similar field of endeavor teaches “wherein said communication unit includes a microphone being coupled to said housing wherein said microphone is configured to detect words spoken by the user, said microphone being electrically coupled to the surveillance station wherein said microphone is configured to facilitate the authorized user to hear the person.” [With reference to Fig. 4, see ¶0047-0049 for corresponding support, where for e.g. a microphone 230 in external communication device 225 can enable communications between a user and delivery person.  Also reference ¶0058-0059. Given the BRI of “surveillance station”, the foregoing components can connect to any of the external devices 173 shown (e.g. security system)] The motivation for combining Jackson, Sutton, and Kennett has been discussed in connection with claim 1, above. 
	Allowable Subject Matter
10.	Claims 12-15 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record (notably Jackson, Sutton, and Kennett) do not reasonably teach all of the disclosed features of independent claim 12 in relation to a school security assembly for receiving an object being dropped off for a student in a school thereby facilitating the object to be retrieved by a person authorized to exit and enter the school. In particular, the prior art do not reasonably address the limitation related to “a call button” and “a speaker”.  

11.	Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records (notably Jackson, Sutton, and Kennett). The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
9. (original) The assembly according to claim 7, wherein said communication unit includes a call button being movably coupled to said housing wherein said call button is configured to be depressed by a user, said call button being electrically coupled to the surveillance station inside the building wherein said call button is configured to facilitate the surveillance station to emit an audible alert when said call button is depressed to notify the authorized user that the person has approached the drop box.
11. (original) The assembly according to claim 7, wherein said communication unit includes a speaker being coupled to said housing wherein said speaker is configured to emit audible sounds outwardly therefrom, said speaker being electrically coupled to the surveillance station wherein said speaker is configured to emit words spoken by the authorized user to be heard by the person thereby facilitating the authorized user to deliver the object in the drop box to the recipient in the public building.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486